DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/22 has been entered.
 

Response to Arguments
Applicant's arguments filed 7/25/22 have been fully considered but they are not persuasive.
With regards to the 112b arguments, the rejections are withdrawn due to the amendments. 
With regards to the art rejections, Applicants first argue that (a) Wahl recites constant current only for “treatment” and not for impedance measurement signal; and (b) Franke (Fran) reference recites use of non-constant stimulation, specifically inducing lacrimation. However, these arguments are not persuasive and/or moot. 

For (a) Applicants add emphasis for “stimulation current” Examiner notes that the term stimulation applies both to the detection of impedance as well as for treatment. In order to detect impedance a stimulation is supplied and the output is read in order to determine the impedance. Thus stimulation current is not the same as treatment stimulation, stimulation can be merely for measurement or for treatment. Per [0045] impedance measurements are taken to adjust the stimulation controls to have constant current and per [0046] this can occur without therapeutic stimulation but can also occur during therapeutic stimulation. Thus impedance measurements/adjustments to the stim for constant current can occur with stimulation which is not therapeutic and/or with therapeutic stimulation. Thus applicants argument that the reference only recites being done with therapeutic stimulation is not persuasive.
Also, Applicants are arguing a “purpose” constant current “for detecting” is not present in Wahl they are not arguing that the concept of constant current is not shown. Thus with regards to the apparatus claims, regardless of whether or not constant current is recited for detection mode, the particular use is merely intended use. While not conceding that it is only for treatment stimulation in Wahl, the fact that the impedance is measured to adjust for treatment stimulation can be monitored and adjust the output current for a treatment would mean the structure which is capable of performing the constant current during “detection” is also present, as the structural elements are the same. Thus this argument is also moot for the apparatus claims. Furthermore, the reference recites gathering the impedance measurements periodically   

For (b) the quoted portion of Fran recites it “may” increase the lacrimation response to alter parameters, but it does not say that you can’t keep the same parameters or in any way rules out constant current stimulation. It’s merely pointing out one possible approach not that it is the only approach. Furthermore, as Applicants state this this discussion is directed to what they describe as the “chief disclosed use” which also admits that it is not the only use of this device and thus this device is not limited to only this particular statement. 

Applicants next argument, argues that the prior art fails to disclose automatic switching between the detection and treatment modes. Applicants arguments are not persuasive. The Cla and Shal references both clearly recite determining the desired locations for stimulation to be applied, likewise the Ack reference recites applying a stimulation when sensor conditions are met. The Shal reference does in the background mention a reference with automatic stimulation. However, the main part of the Shal reference (and also Cla) does describe the process of determining where to provide stimulation and providing notification to the user for the user to achieve activate the stimulation manually. As discussed in the MPEP providing an automatic process to replace a manual process which accomplishes the same result is obvious, per MPEP 2144.05(III) “The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.”  Furthermore, the introduction of such a configuration in Lou would not changes its principle of operation, the concept of which his alluded to in Ack as it is discussing constantly measuring and only applying the treatment when the conditions are met, contrary to Applicants arguments. For those reasons Applicants argument is not persuasive.  

Applicants next argument is against the motivation(s) provided for the combination with regards to the independent claims. With regards to the lack of clarity in the drafting Applicants mentioned, in order to clarify Examiner has updated the motivation that Applicant stated was unclear. The Wahl reference teaches clinicians have different approaches/choices in the setting of a desired stimulation approach and the ability to set the constant current is a desirable element in an electrical stimulator which would be a motivation for providing setting for constant current on the Lou device. Also Examiner notes Applicants only discussed one of the motivations for combining provided. Wahl recites that constant current is also generally known in the category of electrical stimulation ([0004]). For the plural locations of the face discussion this argument is moot in view of the updated rejection, with regards to the apparatus this is also moot because it is merely an intended use there is no structural difference. Applicants appear to be arguing that each represents different embodiments. As pointed out in the rejection three of the references are treated as if they are in the same disclosure, as Lou incorporated by reference in their entirety Fran and Ack. Lou, Fran and Ack are all directed to electrical stimulators and present disclosure directed to such electrical stimulators which provide options of what can be included or not, the base elements are consistent throughout: electrodes, stimulation elements, processing, memory etc. From the discussion in the specification it is clear these elements don’t represent different embodiments but merely optional elements for the same base device. For those reasons this isn’t persuasive. With regards to the Applicants argument that the combination of references is not a motivation to combine an additional reference with the combination of previous references the motivation statements have been updated to address clarify that is what is meant. That being said the motivation provides rationales why a PHOSITA would combine the elements of the additional reference with the device discussed prior in the rejection. 
For the above reasons Applicants arguments are not persuasive. To the extent the remaining arguments rely on those above they are not persuasive for the same reasons.

With regards to claim 17 Applicants argue that LED configured to illuminate with control data is not disclosed. Applicant states “Applicant acknowledges only that Franke discloses "feedback elements ... which may provide information to the user." ( [0082].) Franke implies, but does not explicitly disclose that the feedback elements provide information corresponding to pressing a button, where the button presses may affect power on/off and/or stimulus waveform.” . Fran [0082] is provided below: 

The stimulator body may comprise a user interface comprising one or more operating mechanisms to adjust one or more parameters of the stimulus, as described in more detail below. The operating mechanisms may provide information to the control subsystem, which may comprise a processor, memory, and/or stimulation subsystem. In some variations, the operating mechanisms may comprise first and second buttons, as illustrated for example in FIGS. 4A and 4C as 414 and 416. In some variations, pressing the first button may turn on the stimulator and/or change the stimulus waveform, while pressing the second button may turn off the stimulator and/or change the stimulus waveform. Additionally or alternatively, the user interface may comprise one or more feedback elements (e.g., based on light, sound, vibration, or the like). As shown in FIG. 4A, the user feedback elements may comprise light-based indicators, shown there as indicators 418, which may provide information to the user. It should be appreciated these features may be present in each of the handheld stimulator devices comprises herein.

One of skill in the art would recognize based on this section the disclosure of an indicator illuminating based on control data, such as whether the device is on or there is a change in the waveform. It recites a user interface with indicators including light based indicators to provide information to the user based on the control data. For the above reasons applicants argument is not persuasive. 

With regards to claim 26 Applicants argue that alternating a direction of the stimulation is not shown. Fran [0127] recites the elements which would cover this claim namely the “biphasic” waveform. Thus this argument is not persuasive. 

With regards to Applicants argument to claim 32 that the references disclosure of symmetrical biphasic waveform is not the same as Applicants 0V DC is not persuasive. The provided signal is an AC signal as discussed, with the biphasic waveform pulses do not provide any direct current signal. Also, reviewing Applicants specification the only disclosure discussing the “DC” or direct current are [0043], [0083] and claim 32. The disclosure of Fran appears to cover that from Applicants and thus would provide an AC waveform with 0V DC. 

Applicants remaining arguments are the same as those discussed above and are not persuasive and/or moot for the same reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 15-18, 21, 23-24, 26-28, 32 and 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loudin (James Loudin et al., US 20170239459) hereinafter Lou in view of Shalvi (Ram Shalvi, US 5251637) hereinafter Shal in further view of Wahlstrand (Carl Wahlstrand et al., US 20060247739) hereinafter Wahl. In [0109] and [0123] the Lou reference incorporates by reference in their entirety US 14/256,915 to Ackerman et al. which has published as US 20140316485 (hereinafter Ack) and 14/920,860 to Franke et al. which has published as US 20160121118 (hereinafter Fran).
Regarding claim 1, an interpretation of Fran discloses a handheld sinus treatment device, comprising: 
a memory (Fran [0082]; Ack [0075]-[0076], [0079]); 
a treatment electrode (Fran [0080], [0082], [0087]; Ack [0075]-[0076], [0079], [0096]) configured at the end of a housing of the handheld sinus treatment device and oriented away from the treatment device (Fran [0080], [0082], [0087], [0096]-[0097]; Ack [0075]-[0076], [0079], [0096]; In one example Fran 2706 of Fig. 27A) to contact any of a plurality of candidate treatment locations on external skin of a user's face adjacent to a sinus of the user (Ack external nasal skin 3404 Fig. 34A, [0215] including “(In variations in which the stimulators are configured to deliver an electrical stimulus, the stimulators may be positioned and/or manipulated to position electrodes into contact with any suitable tissue.) FIGS. 34A-34C illustrate anatomical locations. For example, the nasal insertion prong(s) may be placed in contact with . . . external nasal skin 3404 . . .”; The external nasal skin is an area this device can be used on and presents a plurality of candidate treatment locations. To the extent “to contact . . .” is an intended use of the device the elements recited are structurally capable of performing the intended use); 
a return electrode positioned on or integrated with a portion of the housing of the handheld sinus treatment device (Fran [0096]-[0097], Figs. 27A-C), the portion of the housing being separated from the end of the housing that holds the treatment electrode (Fran [0096]-[0097], Figs. 27A-C), the return electrode being oriented for contact with a hand of the user holding the treatment device (Fran [0096]-[0097], Figs. 27A-C; To the extent “for contact . . .” is an intended use of the device the elements recited are structurally capable of performing the intended use); 
an impedance measuring circuit (Lou [0045]; Ack [0077] including “detection/recording subsystem may be configured to monitor one or more parameters of a subject (e.g., subject impedance),”, [0215]) configured to determine an impedance level between the treatment electrode and the return electrode at a candidate treatment location from the plurality of candidate treatment locations (Fran Figs. 27A, [0088], [0097] see also [0107]; Lou [0045]; Ack [0077] including “detection/recording subsystem may be configured to monitor one or more parameters of a subject (e.g., subject impedance),”, [0215], Fig. 34A; To the extent “at a candidate treatment location . . .” is an intended use of the device the elements recited are structurally capable of performing the intended use);
a current output circuit (Fran [0080], [0082], [0087]; Ack [0075]-[0076], [0079], [0096]) configured to deliver an electrical signal via the treatment electrode to the skin of the user's face, through the user's arm and returning via the return electrode (Lou [0110]-[0111] see also [0045]; Fran Figs. 27A, [0088], [0097] see also [0107]; Ack [0077], [0215], Fig. 34A), the current output circuit configured to switch between detection mode and a treatment mode when predetermined condition is determined by the impedance measuring circuit satisfies one or more predetermined criterion (Ack [0233] including “the stimulator may comprise one or more sensors, and may be configured to deliver stimulation upon detecting a pre-determined condition with the one or more sensors.”) and configured to, in the treatment mode, deliver sinus relief treatment stimulation signal via the treatment electrode (Lou [0006]-[0008], [0110]; Fran [0080], [0082], [0087]; Ack [0075]-[0076], [0079], [0096]) to a treatment location on the user's face adjacent to a sinus and back to the return electrode through the user's arm (Lou [0110]-[0111] see also [0045]; Fran Figs. 27A, [0088], [0097] see also [0107]; Ack [0077], [0215], Fig. 34A; The references disclose applying treatment at treatment locations including external locations of the users nose which is adjacent to the sinus, the electrical treatment is put out through the treatment electrode and returns through the electrode on the case following the claimed path for example see Fran Fig. 27A. To the extent “to a treatment location. . .” is an intended use of the device the elements recited are structurally capable of performing the intended use); 
a wireless receiver configured to receive wireless signals including control data, at least partly selectable by the user, from a personal electronic device (Ack [0065], [0073], [0076], [0078]); and 
a microcontroller (Fran [0082]; Ack [0075]-[0077]) operably coupled to the memory (Fran [0082]; Ack [0075]-[0077]), the wireless receiver (Ack [0073], [0078]), and the current output circuit (Fran [0080], [0082], [0087]; Ack [0075]-[0076]) and configured to: 
receive the control data from the wireless receiver (Ack [0073], [0078]), 
write the control data to the memory (Fran [0030], [0082]; Ack [0073], [0076], [0078]; Fran recites both by itself and through incorporation of Ack storing control data to programmable memory),
detecting impedance at locations (Lou [0045]; Ack [0077] including “detection/recording subsystem may be configured to monitor one or more parameters of a subject (e.g., subject impedance),”, [0215]) and deliver treatment stimulation automatically or on command (Ack [0233] including “the stimulator may comprise one or more sensors, and may be configured to deliver stimulation upon detecting a pre-determined condition with the one or more sensors.”),
in the treatment mode, cause the current output circuit deliver the sinus relief treatment stimulation to the treatment location via the treatment electrode, based on the control data (Lou [0007]-[0009], [0110]-[0111]; Fran [0030], [0082]; Ack [0065], [0073], [0076], [0078]).

An interpretation of Fran may not explicitly disclose  configured to automatically switch between an impedance detection mode and a treatment mode when the impedance level determined by the impedance measuring circuit satisfies one or more predetermined criterion, the current output circuit configured to, in the detection mode, deliver a first electrical signal via the treatment and returning via the return electrode; the treatment location being identified in the detection mode of the handheld sinus treatment device; in a detection mode, detect impedance at the candidate treatment location based on detection mode parameters in the control data and identify the candidate treatment location as the treatment location based on the detection mode parameters and the impedance of the candidate treatment location; and in the treatment mode, treating at treatment location.
However, in the same field of endeavor (medical devices), Shal teaches to automatically switch between an impedance detection mode and a treatment mode when the impedance level determined by the impedance measuring circuit satisfies one or more predetermined criterion (Col 1:39-42, Col 4:16-25 including “The device operates in one of two modes, a search mode for detecting a low resistance point on the body, which these typically correspond to nerve junctions or acupuncture points, and a stimulation mode for passing current through the body,” see also Col 4:26-51; The search mode determines a low resistance/impedance location and then stimulates the location, the reference also mentions in the background section from another Application that circuitry to automate the switch from search to treatment is known in the art), the current output circuit configured to, in the detection mode, deliver electrical signal via the treatment electrode to the skin of the user, through the user's arm and returning via the return electrode (Col 4:16-51 including  the electrical stimulation of the search mode “is passed through the body between the points of contact of the electrodes 4 and 11 with the skin.”.); the treatment location being identified in the detection mode of the handheld sinus treatment device (Col 4:16-25 including “The device operates in one of two modes, a search mode for detecting a low resistance point on the body, which these typically correspond to nerve junctions or acupuncture points, and a stimulation mode for passing current through the body,”, Col 4:26-51; The search mode determines a low resistance/impedance location and then stimulates the location); in a detection mode, detect impedance at the candidate treatment location based on detection mode parameters in the control data and identify the candidate treatment location as the treatment location based on the detection mode parameters and the impedance of the candidate treatment location (Col 4:16-25 see also Col 4:26-51); and in the treatment mode, treating at treatment location (Col 4:16-25 see also Col 4:26-51).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the stimulation device with data gathering and external programming device to include a detection mode for detecting proper location and identifying a treatment location based on a impedance determination including a threshold in order to apply stimulation with different settings at a desired location (Col 2:4-15 and Col 4:16-51). Furthermore, it is merely combining the stimulation device, data gathering and programming by external device of Lou with the teaching of a detection mode to determine desired locations using sensitivity settings and impedance measurements and applying stimulation at determined locations as recited in Shal by combining prior art elements according to known methods to yield predictable results. With regards to the automating of the manual process of switching to treatment the Shal reference discloses applying treatment when there is low resistance/impedance, when the resistance/impedance threshold is met notification alerts the user to cause the user to manually press a button initiating the treatment. Per MPEP 2144.05(III) “The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.” Thus the circuit automating without any manual interaction would be obvious.

An interpretation of Fran may not explicitly disclose the current output circuit adjusting a voltage of the stimulation to maintain a substantially constant current over a variety of levels of the detected impedance.
However, in the same field of endeavor (medical devices), Wahl teaches the current output circuit adjusting a voltage of the stimulation to maintain a substantially constant current over a variety of levels of the detected impedance ([0026] includes "any implantable or external medical device that delivers stimulation may be configurable to deliver either constant voltage or constant current stimulation in accordance with the invention.", [0045] includes "Based on the measured impedance, processor adjusts the current amplitude of stimulation generated by constant current stimulation circuitry to provide substantially constant stimulation voltage, or the voltage amplitude of stimulation generated by constant voltage stimulation circuitry to provide a substantially constant stimulation current.").
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensing, analysis and electrical stimulation of Lou in view of Shal to include constant current electrical stimulation as recited in Wahl in order to stimulate using constant current because it provides the clinician the ability to set their desired stimulation approach ([0004]-[0006]). Furthermore, it is merely combining the stimulation device, data gathering and programming by external device of Lou with the teaching of constant current adjusting the voltage based on impedance as taught by Wahl which is merely combining prior art elements according to known methods how to apply constant current to yield predictable results, the application of constant current in use.

 Regarding claim 15, an interpretation of Lou further discloses one or more indicators coupled to the microcontroller (Lou [0029] including “As shown, the user feedback elements may comprise light-based indicators 118, which may provide information to the user” , [0041]-[0042]; Fran [0082] and Fig. 4; Ack [0054], [0071]) and configured to provide indications regarding one or more aspects of sinus relief treatment (Lou [0029], [0041]-[0042]; Fran [0082] and 418 Fig. 4; Ack [0054], [0071]; Fran/Ack recites using indicators which provide an indication to the user on the operation of the device; To the extent the element is an intended use of the device the structural elements recited are structurally capable of performing such a function, see MPEP 2144(II), Fran discloses applying stimulation signals using microcurrents (Fran [0016]; Ack [0222] see also the rejections of claims 26-32). Applicant’s specification states stimulation parameters using microcurrents are capable of providing sinus relief. Since the applied parameters overlap, the Examiner notes ran is capable of the claimed function.).

 Regarding claim 16, an interpretation of Lou further discloses wherein the control data includes instructions controlling the one or more indicators (Lou [0029], [0041]-[0042]; Fran [0030], [0082]; Ack [0054], [0071] see also [0065], [0073], [0076], [0078]; Lou/Fran/Ack recite an external device setting parameters for use during stimulation, when those parameters are used during stimulation the indicators activate relative to the set parameter. Thus the indicators are controlled by set parameters). 

 Regarding claim 17, an interpretation of Lou further discloses wherein the one or more indicators includes one or more LEDs configured to illuminate in accordance with the control data (Fran [0030], [0082]; Ack [0054], [0071]-[0072] see also [0065], [0073], [0076], [0078]; Fran/Ack recite an external device setting parameters for use during stimulation, when those parameters are used during stimulation the indicators activate relative to the set parameter. Thus the indicators are controlled by set parameters. To the extent light elements are mentioned but not specifically an LED, Examiner takes Official notice that an LED is a well-known lighting device used for providing indication to a user).

 Regarding claim 18, an interpretation of Lou further discloses wherein the one or more indicators includes a motor configured to generate vibrations in accordance with the control data (Fran [0082] see also [0030]; Ack [0054], [0069], [0071]-[0072] see also [0065], [0073], [0076], [0078]; Fran/Ack recite an external device setting parameters for use during stimulation, when those parameters are used during stimulation the indicators activate relative to the set parameter. Thus the indicators are controlled by set parameters)

 Regarding claim 21, an interpretation of Lou further discloses a wireless transceiver, the wireless transceiver including the wireless receiver (Ack [0073], [0076] see also [0065], [0078]), and wherein the wireless transceiver is configured to output wireless signals to the personal electronic device (Ack [0073], [0078] see also [0065], [0076]).

 Regarding claim 23, an interpretation of Lou further discloses wherein the current output circuit includes a return electrode positioned to be in contact with a hand of the user during treatment (Fran 2702/2742/2722 Figs. 27A-C and [0097]-[0098]; Examiner notes that to the extent this is an intended use the recited structural elements are functionally capable of performing the recite element), wherein the sinus relief treatment stimulation includes applying a stimulation current between the treatment electrode and the return electrode by applying a stimulation voltage (Fran 2702/2742/2722 Figs. 27A-C, [0097]-[0098], [0127]; Ack [0079]-[0080]; The recited portions disclose the claimed electrodes with the voltage/current stimulation between them. Examiner notes that to the extent this is an intended use the recited structural elements are functionally capable of performing the recite element).

 Regarding claim 24, an interpretation of Lou further discloses wherein the stimulation current flows between the treatment electrode and the return electrode (Fran 2702/2742/2722 Figs. 27A-C, [0097]-[0098], [0127]; Ack [0079]-[0080]; The recited portions disclose the claimed electrodes with the voltage/current stimulation between them).

 Regarding claim 26, an interpretation of Lou further discloses alternating a direction of the stimulation current during a treatment mode (Fran 2702/2742/2722 Figs. 27A-C, [0097]-[0098], [0127]; Ack [0079]-[0080]; The recited portions recite the claimed electrodes with the voltage/current stimulation between them).
 
 Regarding claim 27, an interpretation of Lou further discloses wherein the stimulation current has a frequency less than 1000 Hz (Fran [0135]; Ack [0080], [0221]).

 Regarding claim 28, an interpretation of Lou further discloses wherein the stimulation current has a frequency between 1 Hz and 100 Hz (Fran [0135]; Ack [0080], [0221]).

Regarding claim 32, an interpretation of Lou discloses the above wherein the stimulation voltage has a DC component of 0 V (Fran [0011], [0127]-[0128], [0133]; As the symmetric signal does not have a DC offset as it is centered on 0).

Regarding claim 83, an interpretation of Lou discloses the above including wherein the control data includes at least: 
signals controlling activation and deactivation of the device (Lou [0037] including “For example, the operating mechanisms may allow the user to power the device on or off, start or stop the stimulus, change the intensity of the stimulus, change the duration of the stimulus, change the stimulus pattern, or the like.”, [0043]-[0044]; Ack [0065] including “For example, the operating mechanisms may allow the user to power the device on or off, start or stop the stimulus, change the intensity of the stimulus, change the duration of the stimulus, change the stimulus pattern, or the like.”, [0073] including “Additionally or alternatively, all or a portion of the user interface may be located on a separate unit, which may be physically or wirelessly attached to the stimulator. For example, in variations where the stimulator is configured to connect to a computer or mobile”, [0075], [0161], [0233]), 
parameters of the treatment mode, the parameters of the treatment mode including: 
treatment frequency data indicating a length of treatment stimulation to be applied to each treatment location in the treatment mode (Lou [0037] including “For example, the operating mechanisms may allow the user to power the device on or off, start or stop the stimulus, change the intensity of the stimulus, change the duration of the stimulus, change the stimulus pattern, or the like.”, [0047]; Ack [0065] including “For example, the operating mechanisms may allow the user to power the device on or off, start or stop the stimulus, change the intensity of the stimulus, change the duration of the stimulus, change the stimulus pattern, or the like.”, [0073] including “Additionally or alternatively, all or a portion of the user interface may be located on a separate unit, which may be physically or wirelessly attached to the stimulator. For example, in variations where the stimulator is configured to connect to a computer or mobile”, [0075], [0161], [0233]), 
treatment length data indicating a length of treatment stimulation to be applied to each treatment location in the treatment mode (Lou [0037], [0082]-[0083], [0125]-[0126]; Ack [0065] including “For example, the operating mechanisms may allow the user to power the device on or off, start or stop the stimulus, change the intensity of the stimulus, change the duration of the stimulus, change the stimulus pattern, or the like.”, [0073], [0075], [0161], [0233]), and 
treatment intensity data indicating an intensity of treatment stimulation to be applied to each treatment location in the treatment mode (Lou [0037], [0046]; Ack [0065] including “For example, the operating mechanisms may allow the user to power the device on or off, start or stop the stimulus, change the intensity of the stimulus, change the duration of the stimulus, change the stimulus pattern, or the like.”, [0069], [0073], [0075], [0161], [0233]). 
An interpretation of Lou may not explicitly disclose the detection mode parameters, including at least a sensitivity level for identifying the one or more treatment locations. 
However, in the same field of endeavor (medical devices), Shal teaches the detection mode parameters, including at least a sensitivity level for identifying the one or more treatment locations (Col 2:4-15 see also Col 4:16-51; Examiner notes that while the threshold is recited as not necessary, it would still be obvious in view of the specification to use a threshold).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the electrical stimulation of Fran to include constant current electrical stimulation as recited in Wahl in order to stimulate using constant current to varied current arising from the change in impedance over time ([0004]-[0006]). Furthermore, it is merely combining the stimulation device, data gathering and programming by external device of Lou with the teaching of constant current adjusting the voltage based on impedance as taught by Wahl which is merely combining prior art elements according to known methods to yield predictable results, or by applying constant current stimulation.

Claim Rejections - 35 USC § 103
Claim(s) 29-31, 33 is/are rejected under 35 U.S.C. 103 as obvious over Lou in view of Shal in further view of Wahl or, in the alternative, under 35 U.S.C. 103 as obvious over Lou in view of Shal in further view of Wahl and Claude (John Claude et al., US 4926880) hereinafter Cla.
Regarding claim 29, an interpretation of Lou discloses and further discloses wherein the stimulation current has a magnitude less than 1000 uA (Fran [0016] including “0.1 to 10 mA”; Ack [0222] including “amplitude between about 10 μA and 100 mA”; Examiner notes .1mA = 100 μA). In the alternative, an interpretation of Cla may not explicitly disclose wherein the stimulation current has a magnitude less than 1000 uA.
However, in the same field of endeavor (medical devices), Cla teaches wherein the stimulation current has a magnitude less than 1000 uA (Col 3:44-61, Col 4:63-Col 5:21, Fig. 6).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Fran to include the elements taught by Cla, Fran includes a range of stimulation under 1000uA Cla recites using microcurrents with the claimed elements to clear congestion of the nasal cavity relieving sinus congestion (Col 1:10-28, Col 5:16-21). Furthermore, combining/substituting the elements of Fran with those of Cla is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results. As Fran recites a value in the range (converting the units, i.e. mA value to uA) and Cla recites more values in the claimed range combining or substituting the values of Fran with the known parameters of Cla yields the predictable result of applying a stimulation in the claimed range of 0-1000 uA.

 Regarding claim 30, an interpretation of Lou discloses the above and further discloses wherein the stimulation current has a magnitude less than 600 uA (Fran [0016] including “0.1 to 10 mA”; Ack [0222] including “amplitude between about 10 μA and 100 mA”; Examiner notes .1mA = 100 μA). In the alternative, an interpretation of Fran may not explicitly disclose wherein the stimulation current has a magnitude less than 600 uA.
However, in the same field of endeavor (medical devices), Cla teaches wherein the stimulation current has a magnitude less than 600 uA (Col 3:44-61, Col 4:63-Col 5:21, Fig. 6).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Fran to include the elements taught by Cla, Fran includes a range of stimulation under 1000uA Cla recites using microcurrents with the claimed elements to clear congestion of the nasal cavity relieving sinus congestion (Col 1:10-28, Col 5:16-21). Furthermore, combining/substituting the elements of Fran with those of Cla is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results. As Fran recites a value in the range (converting the units, i.e. mA value to uA) and Cla recites more values in the claimed range combining or substituting the values of Fran with the known parameters of Cla yields the predictable result of applying a stimulation in the claimed range of 0-600 uA.

Regarding claim 31, an interpretation of Lou further discloses wherein the stimulation voltage is an AC voltage (Fran [0127]-[0129], [0149]; Ack [0220]-[0221]; Examiner notes these portions recite biphasic stimulation and DC does not have a phase component).
In the alternative, an interpretation of Fran may not explicitly disclose wherein the stimulation voltage is an AC voltage.
However, in the same field of endeavor (medical devices), Cla teaches wherein the stimulation voltage is an AC voltage (Col 4:51-Col 5:21, Fig. 6).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Fran to include the elements taught by Cla, Fran includes a symmetrical biphasic stimulation and Cla recites using AC stimulation to clear congestion of the nasal cavity relieving sinus congestion while with a net of zero in order to avoid burning the patient (Col 1:10-28, Col 5:13-21, Fig. 6). Furthermore, combining/substituting the elements of Fran with those of Cla is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results. As Fran recites a symmetrical biphasic stimulation and Cla recites more explicit examples of AC stimulation combining or substituting the parameters of Fran with the known parameters of Cla yields the predictable result of applying an AC stimulation.

Regarding claim 33, an interpretation of Lou discloses a method for operating a handheld sinus treatment device (Fran Figs. 4A-C, 27A-C; Ack Fig. 1A), comprising: 
receiving, with a wireless receiver (Ack [0065], [0073], [0078]) of the handheld sinus treatment device treatment (Fran Abstract, [0080], [0097]-[0098], Figs. 4A-C, 27A-C; Ack Fig. 1A), wireless signals, at least partly selectable by a user of a personal electronic device, including control data from the personal electronic device (Ack [0065], [0073], [0076], [0078]); 
storing the control data in a memory of the handheld sinus treatment device (Fran [0030], [0082]; Ack [0073], [0075]-[0078]; Fran/Ack recite storing control data to programmable memory); 
detecting, with cooperation of a current output circuit (Fran [0080], [0082], [0087]; Ack [0075]-[0076], [0079], [0096], [0233]) and a microcontroller (Lou [0044]-[0045]), an impedance level at a candidate treatment location from among a plurality of candidate treatment locations on the face of a user (Lou [0045]; Ack [0077] including “detection/recording subsystem may be configured to monitor one or more parameters of a subject (e.g., subject impedance),”, [0215]; The external nasal skin is an area this device can be used on and presents a plurality of candidate treatment locations), and deliver treatment stimulation based on sensor meeting a predetermined condition (Ack [0233] including “the stimulator may comprise one or more sensors, and may be configured to deliver stimulation upon detecting a pre-determined condition with the one or more sensors.”)
providing, in the treatment mode via a treatment electrode of the current output circuit of the handheld sinus treatment device, sinus relief treatment to a treatment location in accordance with the control data (Lou [0007]-[0009], [0110]-[0111]; Fran [0030]-[0031], [0082]; Ack [0065], [0073], [0076], [0078]), 
wherein, said providing the sinus relief treatment (Lou [0007]-[0009], [0110]-[0111]; Fran [0030], [0082]; Ack [0065], [0073], [0076], [0078]), 

An interpretation of Fran may not explicitly disclose the treatment location being identified in a detection mode of the handheld sinus treatment device; based on detection mode sensitivity data in the control data, and identifying a treatment location based on the detected impedance level at the candidate treatment location; automatically switching from the detection mode to a treatment mode when the detected impedance level satisfies one or more predetermined conditions, and in the treatment mode, treating at treatment location; and wherein said detecting the impedance includes causing the current output circuit to output a stimulation through the user's body between a treatment electrode placed against the candidate treatment location and a return electrode of the handheld sinus treatment device, and measuring an impedance level between the treatment electrode and the return electrode, the portion being disposed and oriented to facilitate electrical contact with a hand of the user.

However, in the same field of endeavor (medical devices), Shal teaches the treatment location being identified in a detection mode of the handheld sinus treatment device (Col 4:16-25 including “The device operates in one of two modes, a search mode for detecting a low resistance point on the body, which these typically correspond to nerve junctions or acupuncture points, and a stimulation mode for passing current through the body,” see also Col 4:26-51; The search mode determines a low resistance/impedance location and then stimulates the location); based on detection mode (Col 4:16-25 see also Col 4:26-51) sensitivity data in the control data (Col 2:4-15 see also Col 4:16-51; Examiner notes that while the threshold is recited as not necessary, it would still be obvious in view of the specification to use a threshold), and identifying a treatment location based on the detected impedance level at the candidate treatment location (Col 4:16-25 see also Col 4:26-51); automatically switching from the detection mode to a treatment mode when the detected impedance level satisfies one or more predetermined conditions (Col 1:39-42, Col 4:16-25 including “The device operates in one of two modes, a search mode for detecting a low resistance point on the body, which these typically correspond to nerve junctions or acupuncture points, and a stimulation mode for passing current through the body,” see also Col 4:26-51; The search mode determines a low resistance/impedance location and then stimulates the location, the reference also mentions in the background section from another Application that circuitry to automate the switch from search to treatment is known in the art), and in the treatment mode, treating at treatment location (Col 4:16-25 see also Col 4:26-51); and wherein said detecting the impedance includes causing the current output circuit to output stimulation through the user's body between a treatment electrode placed against the candidate treatment location on the user and a return electrode disposed on or integrated with a portion of the housing of the handheld sinus treatment device (Col 4:16-51 including  the electrical stimulation of the search mode “is passed through the body between the points of contact of the electrodes 4 and 11 with the skin.”.), and measuring an impedance level between the treatment electrode and the return electrode, the portion being disposed and oriented to facilitate electrical contact with a hand of the user (Col 4:16-51).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the stimulation device with data gathering and external programming device to include a detection mode for detecting proper location and identifying a treatment location based on a impedance determination including a threshold in order to apply stimulation with different settings at a desired location (Col 2:4-15 and Col 4:16-51). Furthermore, it is merely combining the stimulation device, data gathering and programming by external device of Lou with the teaching of a detection mode to determine desired locations using sensitivity settings and impedance measurements and applying stimulation at determined locations as recited in Shal by combining prior art elements according to known methods to yield predictable results. With regards to the automating of the manual process of switching to treatment the Shal reference discloses applying treatment when there is low resistance/impedance, when the resistance/impedance threshold is met notification alerts the user to cause the user to manually press a button initiating the treatment. Per MPEP 2144.05(III) “The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.” Thus the circuit automating without any manual interaction would be obvious.

An interpretation of Fran may not explicitly disclose causing the current output circuit adjusting a voltage of the stimulation to maintain a substantially constant current over a variety of levels of the detected impedance.
However, in the same field of endeavor (medical devices), Wahl teaches the current output circuit adjusting a voltage of the stimulation to maintain a substantially constant current over a variety of levels of the detected impedance ([0026] includes "any implantable or external medical device that delivers stimulation may be configurable to deliver either constant voltage or constant current stimulation in accordance with the invention.", [0045] includes "Based on the measured impedance, processor adjusts the current amplitude of stimulation generated by constant current stimulation circuitry to provide substantially constant stimulation voltage, or the voltage amplitude of stimulation generated by constant voltage stimulation circuitry to provide a substantially constant stimulation current.").
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensing, analysis and electrical stimulation of Lou in view of Shal to include constant current electrical stimulation as recited in Wahl in order to stimulate using constant current because it provides the clinician the ability to set their desired stimulation approach ([0004]-[0006]). Furthermore, it is merely combining the stimulation device, data gathering and programming by external device of Lou with the teaching of constant current adjusting the voltage based on impedance as taught by Wahl which is merely combining prior art elements according to known methods how to apply constant current to yield predictable results, the application of constant current in use.

While Examiner maintains the elements are shown through the citations above, if it is determined that a plurality of locations of the face is not recited by the citations above. Then in the alternative, an interpretation of Lou in view of Shal and Wahl may not explicitly disclose a plurality of treatment locations on the face. 
However, in the same field of endeavor (medical devices), Cla teaches a plurality of treatment locations on the face (Col 3:44-Col 4:5).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensing and location determination of Lou in view of Shal and Wahl to include performing the steps at a plurality of locations along the face in order to apply the treatment where it is needed (Col 3:44-Col 4:5) in order to relieve sinus congestion (Col 1:17-19). 
 
Claim Rejections - 35 USC § 103
Claim 36, 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou in view of Shal in further view of Wahl and Cla.
Regarding claim 36, an interpretation of Lou discloses the above and further discloses a detection signal (Ack [0077], [0103]). 
An interpretation of Fran may not explicitly disclose wherein providing sinus relief treatment to the user includes detecting a treatment location on a face of the user by outputting a detection signal with the current output circuit and providing treatment stimulation to the treatment location with the current output circuit.
However, in the same field of endeavor (medical devices), Cla teaches wherein providing sinus relief treatment to the user includes detecting a treatment location on a face of the user by outputting a detection signal with the current output circuit (Col 3:44-Col 4:19 see also Col 1:49-Col 2:4, Col 2:37-43) and providing treatment stimulation to the treatment location with the current output circuit (Col 3:44-Col 4:19 see also Col 1:49-Col 2:4, Col 2:37-43).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Fran to include the elements taught by Cla, Fran includes a range of stimulations in the sinus and Cla recites determining impedance and applying stimulation where it is desirable to clear congestion of the nasal cavity relieving sinus congestion (Col 1:10-28, Col 5:16-21). Furthermore, combining/substituting the elements of Fran with those of Cla is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results. As Fran recites stimulation in the sinus and Cla recites determining positions for stimulation based on impedance and applying stimulation for “sinus relief” such as nasal congestion combining or substituting the values of Fran with the known parameters of Cla yields the predictable result of applying a stimulation in that supplies parameters for the treatment of “sinus relief” such as nasal congestion at desired positions using impedance.

 Regarding claim 38, an interpretation of Lou further discloses providing the treatment stimulation to the treatment location for a duration in accordance with the control data (Fran [0016]-[0017]; Ack [0065], [0073], [0076], [0078]).

Regarding claim 39, an interpretation of Lou further discloses providing the treatment stimulation with a strength in accordance with the control data (Fran [0016]-[0017]; Ack [0065], [0073], [0076], [0078]).

 Regarding claim 40, an interpretation of Lou discloses the above including setting parameters in accordance with received control data (Fran [0016]-[0017]; Ack [0065], [0073], [0076], [0078]). An interpretation of Fran may not explicitly disclose providing detecting the treatment location with a selected sensitivity level.
However, in the same field of endeavor (medical devices), Cla teaches disclose providing detecting the treatment location with a selected sensitivity level (Col 5:22-26, Col 5:42-59).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Fran to include the elements taught by Cla, Fran includes a range of stimulations in the sinus and Cla recites determining impedance including based on sensitivity levels and applying stimulation where it is desirable to clear congestion of the nasal cavity relieving sinus congestion (Col 1:10-28, Col 5:16-21). Furthermore, combining/substituting the elements of Fran with those of Cla is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results. As Fran recites stimulation in the sinus and Cla recites determining positions for stimulation based on impedance and applying stimulation for “sinus relief” such as nasal congestion combining or substituting the values of Fran with the known parameters of Cla yields the predictable result of applying a stimulation in that supplies parameters for the treatment of “sinus relief” such as nasal congestion at desired positions using impedance.

Regarding claim 41, an interpretation of Lou discloses the above and further discloses a treatment electrode of the handheld sinus treatment device and a return electrode of the handheld sinus treatment device (Fran [0097]-[0098], Figs. 4A-C, 27A-C; Ack Fig. 1A), setting control data for the device (Fran [0016]-[0017]; Ack [0065], [0073], [0076], [0078]) and measuring impedance (Ack [0077], [0103]). An interpretation of Fran may not explicitly disclose identifying the treatment location based on an impedance between a treatment electrode of the handheld sinus treatment device and a return electrode of the handheld sinus treatment device, and identifying the treatment location by comparing the impedance to a threshold impedance identified in the control data.
However, in the same field of endeavor (medical devices), Cla teaches identifying the treatment location based on an impedance between a treatment electrode of the handheld sinus treatment device and a return electrode of the handheld sinus treatment device (Col 1:49-Col 2:4, Col 2:37-43, Col 3:62-Col 4:19), and identifying the treatment location by comparing the impedance to a threshold impedance (Claims 4 and 8 see also Col 3:62-Col 4:18, Col 5:60-Col 6:24).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Fran to include the elements taught by Cla, Fran includes a range of stimulations in the sinus and Cla recites determining impedance between electrodes and applying stimulation where it is desirable to clear congestion of the nasal cavity relieving sinus congestion (Col 1:10-28, Col 5:16-21). Furthermore, combining/substituting the elements of Fran with those of Cla is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results. As Fran recites stimulation in the sinus and Cla recites determining positions for stimulation between electrodes based on impedance and applying stimulation for “sinus relief” such as nasal congestion combining or substituting the values of Fran with the known parameters of Cla yields the predictable result of applying a stimulation between electrodes for the treatment of “sinus relief” such as nasal congestion at desired positions using impedance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180161579 see Figs. 1 and 11A-12D.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792                                                                                                                                                                                         

/NATHAN J JENNESS/               Primary Examiner, Art Unit 3792                                                                                                                                                                                         	03 October 2022